Citation Nr: 9924647	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Propriety of the initial 0 percent (noncompensable) 
evaluation for
erectile dysfunction.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1963 to June 1966.  

This appeal arises from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, that granted service connection for 
erectile dysfunction as a result of the veteran's service-
connected post-traumatic stress disorder (PTSD), and assigned 
a noncompensable evaluation; and a March 1997 rating decision 
that denied entitlement to an evaluation in excess of 30 
percent for PTSD.  Both of these determinations were appealed 
by the veteran.  

By rating decision of April 1999, the RO granted a 50 percent 
evaluation for the veteran's PTSD.  However, inasmuch as a 
higher evaluation is available, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the RO adjudicated the erectile 
dysfunction claim as one for an increased rating.  However, 
in light of the distinction noted by the United States Court 
of Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in Fenderson, the Board 
has recharacterized the issue as one involving the propriety 
of the initial evaluation assigned.  





REMAND

The veteran was afforded a hearing on appeal in October 1997.  
During this hearing, he testified that he had been 
hospitalized on at least three different occasions in 1997 
for his PTSD symptoms.  All of these hospitalizations were 
reportedly at VA Medical Centers located at West Haven and 
Newington, Connecticut, and at the "Day" hospital.  These 
hospitalizations included a brief period in March 1997, 
another was from late March 1997 to April 1997, and yet 
another from May to August 1997.  A review of the veteran's 
claims file indicates that two different sets of VA medical 
records were received in May 1997.  These were the last VA 
medical records to be incorporated into the claims file.  The 
first set was directly obtained from a VA Medical Center and 
contained treatment records dated from March to April 1997 to 
include a discharge summary for a period of hospitalization 
in March 1997.  The second set was received from the veteran 
and contained treatment records dated from March to May 1997 
and included the same discharge summary of March 1997.  It 
does not appear that the VA treatment records dated after May 
1997 have been associated with the claims file.

He also testified that he had received family counseling, 
psychiatric counseling at a local Vet Center, and treatment 
by a therapist at "Meridan."  It appears that these records 
are not contained in the claims file.  The veteran's last 
comprehensive VA examination was conducted in December 1998.  
He reported recent hospitalizations at the Northampton, 
Massachusetts, VA Medical Center and at a private hospital in 
Bristol, Connecticut.  The veteran asserted that he had 
recently been reassigned by his employer in order to 
accommodate his PTSD-related problems at work.

Based on the evidence noted above, it appears that there may 
be pertinent treatment records regarding the veteran's PTSD 
that have not been incorporated into the claims file or 
reviewed by the last VA examiner in December 1998.  It also 
appears that a substantial amount of these records may be in 
the control of the VA.  The Court ruled that a VA examination 
is inadequate for rating purposes if it has not been based on 
a review of the veteran's entire medical history.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The VA is required to 
assist the veteran in obtaining all evidence pertinent to his 
claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  

Under the circumstances, on remand, the RO should attempt to 
locate and obtain all treatment records of the veteran's PTSD 
conducted in recent years.  The RO also should, with the 
veteran's assistance, obtain any outstanding private medical 
records.  He should then be given a comprehensive VA 
psychiatric examination prior to which the examiner can 
review the veteran's entire medical history.  

With respect to the evaluation of the veteran's erectile 
dysfunction, the Board notes that the last VA genito-urinary 
examination of record was conducted April 1996.  At that 
time, the veteran reported that there was still some 
functioning in his reproductive organ.  Subsequently at his 
hearing on appeal in October 1997, the veteran emphatically 
testified that there was no longer any functioning at all in 
his reproductive organ.  It appears that the veteran has 
alleged that the symptomatology of his erectile dysfunction 
has worsened since his last VA genito-urinary examination.  
Therefore, a new examination will be required in order to 
provide a current medical opinion on the functioning of the 
veteran's reproductive organ.  See Allday v. Brown, 7 Vet. 
App. 517 (1995) (where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination).  
Furthermore, in adjudicating the claim, the RO should 
consider whether "staged rating," consistent with the 
Fenderson decision, is appropriate.

Finally, the Board notes that, during his October 1997 
hearing, the veteran's representative contended that the 
veteran was entitled to special monthly compensation (SMC) 
for the loss of use of a reproductive organ under the 
provisions of 38 U.S.C.A. § 1114(k) (West 1991).  In a 
subsequent supplemental statement of the case issued in 
February 1998, the VA Hearing Officer discussed loss of use 
of the veteran's reproductive organ.  However, the SSOC 
failed to specifically identify the issue of entitlement to 
SMC on the title page and the criteria for awarding SMC for 
the loss of a reproductive organ was not explicitly described 
to the veteran.

According to the Court, the issues of an increased evaluation 
and SMC for the same disability are inextricably intertwined.  
See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Under the 
circumstances of this case, the Board finds that the issue of 
entitlement to SMC should specifically be adjudicated along 
with the increased rating claim.  However, the veteran and 
his representative are reminded that to obtain appellate 
review of the SMC claim, a timely notice of disagreement, 
and, after issuance of an appropriate SOC, a timely 
substantive appeal is filed

Accordingly, the claim is REMANDED to the RO for the 
following actions:

1. The RO should obtain and associate 
with the claims file all outstanding 
records of treatment for the veteran's 
PTSD and erectile dysfunction dated from 
May 1997 to the present time.  The RO 
should specifically request the veteran's 
outstanding treatment and hospitalization 
records from the VA Medical Centers in 
West Haven and Newington, Connecticut, 
and Northampton, Massachusetts; and from 
the Vet Center in Hartford, Connecticut.  
After securing more specific information 
and release(s), the RO also should obtain 
legible copies of all outstanding 
treatment records from the following: 

a.  Jim Gavin (Therapist)
	Meridan, ?

b. Any family or group counseling.

c.  A private hospital in Bristol, 
Connecticut.

The RO should enlist the veteran and his 
representative's aid in securing such 
private medical records; however, both 
are reminded that it is ultimately the 
responsibility of the veteran to submit 
such records.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be contacted and 
requested to submit evidence of any work 
concessions granted by his employer due 
to his PTSD symptoms.  The veteran should 
be specifically informed that his failure 
to submit the above information and/or 
evidence could have an adverse effect on 
his claims.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After the above has been completed, 
the veteran should undergo VA psychiatric 
and genito-urinary examinations.  The 
purpose of these examinations is to 
determine the current symptomatology of 
the veteran's PTSD and erectile 
dysfunction.  It is imperative that the 
veteran's entire claims folder, to 
include a complete copy of this REMAND, 
be provided to, and be reviewed by, each 
examiner in connection with the 
examination.  Any testing deemed 
necessary by each examiner should be 
conducted.  Following examination of the 
veteran and review of the claims file, 
each examiner should describe the current 
severity of the veteran's service-
connected disorders.  The psychiatric 
examiner should provide a global 
assessment of functioning score, and 
describe the meaning of this score.  The 
degree of any social and industrial 
impairment resulting from the veteran's 
PTSD and/or erectile dysfunction should 
be specified on the examination report.  
All findings, opinions, and bases 
therefor for each examination should be 
set forth in detail in a typewritten 
report.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
opinions addressing all questions posed 
above, appropriate corrective action is 
to be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issues of an 
increased evaluation for PTSD, erectile 
dysfunction, and entitlement to SMC due 
to loss of a reproductive organ.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  In 
adjudicating the increased rating claim 
involving erectile dysfunction, the RO 
should specifically consider whether 
"staged rating," consistent with the 
recent Fenderson decision, is warranted.  
The RO should provide adequate reasons 
and bases for its determinations with 
respect to each issue, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) citing to 
all pertinent legal authority considered, 
and be afforded a reasonable opportunity 
to respond before the case is returned to 
the Board for additional appellate 
consideration.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any issue 
not currently in appellate status (such 
as the issue of entitlement to SMC for 
loss of a creative organ), a timely 
notice of disagreement, and, following 
the issuance of an appropriate SOC, a 
timely substantive appeal must be filed.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












